NUMBER 13-17-00543-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CAMERON COUNTY, TEXAS,                                                     Appellant,

                                          v.

PRISCILLA RODRIGUEZ,                                                        Appellee.


               On appeal from the County Court at Law No. 4
                       of Cameron County, Texas.


                         MEMORANDUM OPINION
            Before Justices Rodriguez, Longoria, and Hinojosa
                Memorandum Opinion by Justice Hinojosa

      This appeal was abated by this Court on December 7, 2017, to allow the parties

an opportunity to finalize a settlement agreement. This cause is now before the Court

on a joint motion to dismiss the appeal on grounds the parties have reached an agreement

to compromise and settle their differences.        Accordingly, this case is hereby
REINSTATED.

      The Court, having considered the documents on file and the joint motion to dismiss

the appeal, is of the opinion that the motion should be granted. See TEX. R. APP. P.

42.1(a).   The joint motion to dismiss appeal is granted, and the appeal is hereby

DISMISSED.     Costs will be taxed against appellant.    See TEX. R. APP. P. 42.1(d).

Having dismissed the appeal at the parties’ request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                     LETICIA HINOJOSA
                                                     Justice

Delivered and filed the
25th day of January, 2018.




                                            2